Citation Nr: 0909466	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-37 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to May 
1970 and from September 1982 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for 
coronary artery disease secondary to service-connected 
hypertension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.

In June 2008, the Veteran's representative presented argument 
regarding service connection for diabetes mellitus, type II 
associated with herbicide exposure.  This is considered as an 
informal claim to reopen a previously denied claim for 
service connection for diabetes mellitus, type II, and is 
referred to the agency of original jurisdiction for 
appropriate development.  


REMAND

The Veteran contends that his coronary artery disease is 
related to his service-connected hypertension.  Further 
development is needed prior to appellate review.

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  In addition, service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(b) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Establishing service connection on a secondary basis requires 
medical evidence sufficient to show: (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

The Veteran was provided a VA Compensation and Pension 
examination in July 2006 and the impression was coronary 
artery disease.  Although the examiner provided a statement 
in answer to the question presented as to whether the 
Veteran's coronary artery disease was secondary to his 
service-connected hypertension, it is unclear what the 
examiner's opinion was.  He noted the presence of multiple 
risk factors for a heart condition.  In addition, no medical 
opinion was provided as to whether the coronary artery 
disease is aggravated by the service-connected hypertension.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, the Board 
finds that an additional examination and medical opinion is 
needed to adjudicate the claim.  38 C.F.R. § 3.159(c)(4) 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by a cardiologist to determine 
the nature and etiology of the Veteran's 
coronary artery disease.  The claims 
folder must be made available to the 
examiner for review and the examination 
report should note that review.  Based on 
a review of the Veteran's records and 
medical principles, the examiner should 
provide an opinion as to whether the 
Veteran's coronary artery disease is at 
least as likely as not (50 percent or 
greater probability) (a) due to service or 
an incident in service; or (b) proximately 
due to or the result of his service-
connected hypertension; or (c) aggravated 
(permanently increased in severity) by his 
service-connected hypertension.  Temporary 
and intermittent flare-ups of any 
condition would not constitute 
aggravation, unless the underlying 
condition is considered to have increased 
in severity.

2.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

